Dismissed and Memorandum Opinion filed May 14, 2009







Dismissed
and Memorandum Opinion filed May 14, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00352-CR
____________
 
JAMES RICHMOND BARLEY, JR.,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
268th District Court
Fort Bend County,
Texas
Trial Court Cause No. 50,120
 

 
M E M O R A N D U M   O P I N I O N
A jury
convicted appellant of indecency with a child and assessed his punishment at
confinement for twenty years in the Institutional Division of the Texas
Department of Criminal Justice and assessed a fine of $10,000.  On February 17,
2009, the trial court sentenced appellant in accordance with the jury=s verdict.  No timely motion for new
trial was filed.  Appellant=s notice of appeal was not filed until March 26, 2009, more
than thirty days after sentencing.




A
defendant=s notice of appeal must be filed within thirty days after sentence is
imposed when the defendant has not filed a motion for new trial.  See
Tex. R. App. P. 26.2(a)(1).  A
notice of appeal that complies with the requirements of Rule 26 is essential to
vest the court of appeals with jurisdiction.  Slaton v. State, 981
S.W.2d 208, 210 (Tex. Crim. App. 1998).  If an appeal is not timely perfected,
a court of appeals does not obtain jurisdiction to address the merits of the
appeal.  Under those circumstances it can take no action other than to dismiss
the appeal.  Id.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Panel consists of Chief Justice Hedges and Justices
Yates and Frost. 
Do Not Publish C Tex. R. App. P.
47.2(b).